Citation Nr: 0724904	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  02-21 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed left knee 
disorder.  

2.  Entitlement to service connection for a claimed left hip 
disorder, including status post total left hip replacement.  

3.  Entitlement to service connection for claimed urethritis.  

4.  Entitlement to a compensable rating for the service-
connected residuals of a cold injury of the right hand, prior 
to October 6, 2004.  

5.  Entitlement to a rating in excess of 20 percent for the 
service-connected residuals of a cold injury of the right 
hand, beginning on October 6, 2004.  

6.  Entitlement to a rating in excess of 10 percent for the 
service-connected hypertension.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from April 1956 to 
September 1976.  His awards and decorations included the 
Parachutist Badge.  

This case was previously before the Board of Veterans' 
Appeals (Board) in January 2004 when it was remanded for 
further development.  

The issues of service connection for left hip disorder and 
genitourinary disorder, claimed as urethritis, are addressed 
in the REMAND portion of this document and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDINGS OF FACT

1.  Prior to October 6, 2004, the service-connected residuals 
of a cold injury of the right hand were manifested primarily 
by complaints of coldness and tingling and numbness in his 
fingertips.  

2.  Beginning on October 6, 2004, the service-connected 
residuals of a cold injury of the right hand is shown to be 
manifested by complaints of dull, burning pain; weakness; 
excess sweating; and tingling and numbness of the fingertips, 
as well as mildly increased pigmentation of the hand.  

3.  The service-connected hypertension is currently shown to 
be manifested by systolic pressure of 180 or less and 
diastolic pressure of 100 or less.  

4.  The veteran is shown to have manifested left knee 
cartilage damage that as likely as not is due to an injury 
sustained during his extensive period of active service.  



CONCLUSIONS OF LAW

1.  Prior to October 6, 2004, the criteria for the assignment 
of a compensable rating for the service-connected residuals 
of a cold injury of the right hand were not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.7, 4.31, 4.104 including Diagnostic Code 7122 (2006).  

2.  Since October 6, 2004, the criteria for the assignment of 
a rating in excess of 20 percent for the service-connected 
residuals of a cold injury of the right hand have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.104 including Diagnostic Code 7122 
(2006).  

3.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected hypertension have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.104 including Diagnostic 
Code 7101 (2006).  

4.  By extending the benefit of the doubt to the veteran, his 
left knee disability manifested by cartilage damage is due to 
an injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
for increased ratings for his service-connected residuals of 
a cold injury of the right hand and for hypertension.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in August 2002 and January 2004, the RO and 
the Appeals Management Center (AMC) in Washington, D.C. 
informed the veteran that in order to establish an increased 
rating for a particular service-connected disability, the 
evidence had to show that such disability had gotten worse.

The RO and AMC notified the veteran and his representative of 
the following:  (1) the information and evidence that was of 
record and was not of record that was necessary to 
substantiate the veteran's claims; (2) the information and 
evidence that VA would seek to provide, such as records held 
by Federal agencies; (3) the information and evidence that 
the veteran needed to provide, such as employment records and 
records of his treatment by private health care providers; 
and (4) the need to furnish VA any other information or 
evidence in the veteran's possession that pertained to his 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, the RO and AMC stated that it was ultimately the 
veteran's responsibility to make sure that it received all of 
the requested records which weren't in possession of the 
Federal government.  

The RO and AMC told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
They also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the RO and AMC granted the veteran time to develop the 
record.  

The veteran and his representative have submitted several 
arguments in support of the veteran's appeal, and the RO and 
AMC have received a substantial amount of evidence in support 
of the veteran's claims for increased ratings.  Such evidence 
consists of records reflecting the veteran's treatment by VA 
from April 2001 through January 2006; reports of VA 
examinations performed in August 2001, October 2002, 
October 2004, February 2005, and January 2006; and records 
reflecting the veteran's treatment by various private health 
providers from June 2001 through April 2005.

Finally, the RO and AMC informed the veteran of his right to 
have a hearing in association with his appeal.  However, to 
date, he has declined to exercise that right.  Thus, the 
veteran has had ample opportunity to participate in the 
development of his claims for increased ratings for the 
residuals of a cold injury to the right hand and for 
hypertension.  

In evaluating this appeal, the Board is aware of the need to 
notify the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if the 
benefits sought on appeal are awarded.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notification was 
accomplished by the RO in March 2006.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claims for increased ratings for the 
residuals of a cold injury of the right hand and for 
hypertension.  It appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder.  In this regard, he has not 
identified any further outstanding evidence (that has not 
been sought by VA), which could be used to support his claim.  
Indeed, in March 2006, he informed the RO that he had no 
other information or evidence to give VA to substantiate his 
claims.

Given the efforts by the RO and AMC to develop the record, 
there is no reasonable possibility that further development 
would lead to any additional relevant evidence with respect 
to the foregoing issues.  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of those claims.  See, e.g., Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  
Accordingly, the Board will proceed to the merits of the 
appeal.  


II.  Facts and Analysis

The veteran seeks increased ratings for his service-connected 
residuals of a cold injury of the right hand and 
hypertension.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4 (2006).  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where, as here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present (current rating period) level of 
disability is of primary concern.  Although the recorded 
history of a disability is for consideration in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board has reviewed all evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  38 C.F.R. §§ 4.1, 4.2; see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  


A.  Residuals of a Cold Injury, Right Hand

By a rating action in November 2004, the RO raised the 
veteran's rating from noncompensable to 20 percent for the 
residuals of a cold injury of the right hand.  That rating 
became effective on October 6, 2004; however, it did not 
constitute a full grant of benefits.  

The residuals of a cold injury are rated in accordance with 
38 C.F.R. § 4.104, Diagnostic Code 7122.  

A 10 percent rating is warranted when the residuals of a cold 
injury consist of arthralgia or other pain, numbness, or cold 
sensitivity.  

A 20 percent rating is warranted when the residuals of a cold 
injury consist of arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  

A 30 percent rating is warranted when the residuals of a cold 
injury consist of arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions or osteoarthritis).  Id.  

Where there have been amputations of fingers or toes, and 
complications such as squamous cell carcinoma at the site of 
a cold injury scar or peripheral neuropathy, such residuals 
will be evaluated under other diagnostic codes.  Other 
disabilities that have been diagnosed as the residual effects 
of cold injury, such as Raynaud's phenomenon, muscle atrophy, 
etc., will also be separately rated, unless they are used to 
support an evaluation under diagnostic code 7122.  38 C.F.R. 
§ 4.104, Diagnostic Code 7122, Note 1.  

Generally, the effective date of an award of increased 
compensation for service-connected disability shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  


1.  Prior to October 6, 2004

Prior to October 6, 2004, the service-connected residuals of 
the cold injury of the right hand are not shown to have been 
manifested by more than complaints of coldness and tingling 
and numbness in his fingertips.  Although he reported that 
such manifestations predated his diagnosis of diabetes 
mellitus, the veteran's complaints have been associated with 
disability other than the residuals of a cold injury.  

For example, during VA treatment in April and August 2001, 
the primary difficulty affecting the veteran's right hand was 
attributed to degenerative changes of the proximal 
interphalangeal joint, distal interphalangeal joint 
(confirmed by X-ray), and metacarpophalangeal joint of his 
right hand.  

Indeed, during a VA orthopedic consultation in August 2001, 
it was noted that the veteran had no sensory deficits and 
that the right hand was well perfused.  Although the 
consultant suspected that the veteran's complaints were the 
initial manifestations of osteoarthritis, there were no 
findings of any relationship to the veteran's residuals of a 
cold injury.

Moreover, following a VA neurologic examination in October 
2002, the examiner found that the complaints of tingling and 
numbness more likely related to diabetes than the residuals 
of a cold injury.  

Thus, prior to October 6, 2004, the preponderance of the 
evidence showed that the residuals of a cold injury of the 
right hand did not satisfy the criteria for the assignment of 
a compensable rating.  

Where, as here, the rating schedule does not provide a no 
percent evaluation for a diagnostic code, a no percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

Accordingly, an increased, compensable rating for the 
service-connected residuals of a cold injury of the right 
hand, effective prior to October 6, 2004, is not assignable.  


2.  Since October 6, 2004

Since October 6, 2004, the evidence consists of reports of VA 
examinations performed in October 2004 and January 2006, VA 
outpatient treatment records from October 2004 through 
January 2006 and the reports of private health care providers 
from February through April 2005.  

Since October 6, 2004, the residuals of the veteran's cold 
injury of the right hand are shown to have consisted of 
complaints of burning pain, weakness, excess sweating, and 
tingling and numbness of the fingertips.  

Although there is evidence of mildly increased pigmentation 
of the hands, findings reflective related tissue loss or nail 
abnormality, locally impaired sensation, hyperhidrosis or X-
ray changes are not demonstrated.  

Given the evidence of record, an increased rating higher than 
20 percent for the service-connected residuals of a cold 
injury of the right hand is not assignable in this case.  


B.  Hypertension

Hypertension is rated in accordance with 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  

For VA rating purposes, the term hypertension means that the 
diastolic blood pressure is predominantly 90 mm or greater.  
Isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160 or greater with a diastolic 
blood pressure of less than 90 mm.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1.  

A 10 percent rating is warranted when the diastolic pressure 
is predominantly 100 or more, or; when the systolic pressure 
is predominantly 160 or more.  A 10 percent rating is also 
warranted when the veteran has a history of a diastolic 
pressure of 100 or more and requires continuous medication 
for control.

A 20 percent rating is warranted for hypertension, manifested 
by a diastolic pressure of predominantly 110 or more and a 
systolic pressure of 200 or more.  

A careful review of the record shows that, since April 
2001,the veteran's systolic readings have been primarily 
below 180 and that the diastolic readings have been primarily 
below 100.  

Indeed, there is no recent evidence of any diastolic readings 
reaching 110 or any systolic readings of 200 or more.  

Absent such findings, a rating in excess of 10 percent for 
the service-connected hypertension is not warranted.  


C.  Left knee

The service medical records show that, in September 1971, the 
veteran was involved in a motor vehicle accident in which he 
sustained an injury of the left knee.  During subsequent 
orthopedic consultations in service the various diagnoses 
included those of a possible torn lateral meniscus and an old 
sprain of the medial collateral ligament and posterior 
capsule with slight instability.  

In connection with VA examinations performed shortly after 
service, the veteran was noted to have the residuals of a 
left knee injury.  

In May 2002, the veteran underwent an arthroscopic partial 
lateral meniscectomy and chondroplasty of the medial femoral 
condyle for cartilage damage.  

In October 2005, the veteran underwent a VA orthopedic 
examination.  The veteran was noted to have injured his left 
knee in service in 1971 and on several occasions since his 
retirement.  

Although the VA examiner stated that it was impossible to 
know if the veteran's 1971 left knee injury in service was 
sufficient to cause persistent left knee pain, he did find it 
reasonable to believe that it could.  

Given the findings in service and the manifestations of 
persistent pain thereafter, the Board finds the record to be 
in relative equipoise in showing that the veteran as likely 
as not sustained left knee cartilage damage due to the 
documented injury in service.  

By extending the benefit of the doubt to the veteran in this 
matter, the Board concludes that service connection for a 
left knee disability manifested by cartilage damage is 
warranted.  




ORDER

Prior to October 6, 2004, a compensable rating for the 
service-connected residuals of a cold injury of the right 
hand is denied.  

From October 6, 2004, through the present, a rating in excess 
of 20 percent for the service-connected residuals of a cold 
injury of the right hand is denied.  

A rating in excess of 10 percent for the service-connected 
hypertension is denied.  

Service connection for left knee disability manifested by 
cartilage damage is granted.  



REMAND

In service, from April 1956 to September 1957, the veteran 
was treated for urethritis.  

From September 1972 through his May 1976 retirement 
examination, the veteran was also treated for complaints of 
frequent urination and nocturia.  The various diagnoses 
included those of prostatitis and a history of chronic 
urethritis.  

Since service, the veteran has continued to receive treatment 
for complaints of frequency and urgency.  The various 
diagnoses have included prostatitis, prostatism, benign 
prostatic hypertrophy, and eosinophyllic cystitis.

In its January 2004 remand, the Board directed the RO to 
schedule the veteran for a genitourinary examination to 
determine the nature, extent, and etiology of any 
genitourinary disability found to be present.  

Following the requested examination, the relevant diagnoses 
were those of renal insufficiency, urinary frequency and 
urinary dysfunction.  The examiner was unable to clearly 
identify the etiology of any of those problems and stated 
that there was no demonstrable incident in service which 
would clearly relate to the veteran's urinary tract 
dysfunction.  

In light of the foregoing, the Board agrees with the 
veteran's representative that another genitourinary 
examination is warranted to comply with the Board's remand 
instructions.  Stegall.  

Finally, the veteran contends that his left hip replacement 
is the result of damage to the hip caused by his left knee 
disability.  That issue is inextricably intertwined with the 
issue of service connection for the veteran's left knee 
disability.  As such, it will be held in abeyance pending 
further consideration in light of the favorable action taken 
hereinabove.  See, e.g., Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  

Accordingly, the remaining matters are REMANDED to the RO for 
the following action:
1.  The RO should schedule the veteran 
for another VA  genitourinary examination 
to determine the nature and likely 
etiology the claimed genitourinary 
disorder.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, been reviewed.  

The examiner must also render an opinion 
as to whether it is more likely than not; 
at least as likely as not; or less likely 
than not that the veteran suffers from 
genitourinary disability due an event or 
incident in service, including urethritis 
in 1956 and 1957 and/or the complaints of 
urgency and frequency variously diagnosed 
as prostatitis and history of chronic 
urethritis between 1972 and 1976.  

2.  Following completion of all indicated 
development, the RO should readjudicate 
the issues of service-connection for a 
genitourinary disorder and left hip 
disorder in light of all of the evidence 
of record.  

If any benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

The veteran need take no action unless he is notified to do 
so.  It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


